       Case 1:19-cv-01559-LGS-KNF Document 91 Filed 11/11/20 Page 1 of 3




November 11, 2020                                                                         David M. Ross
                                                                                     202.626.7687 (direct)
                                                                              David.Ross@wilsonelser.com



BY ECF
The Honorable Kevin N. Fox
United States Magistrate Judge
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

        Re: Nygård et al. v. Bacon; Case No.: 1:2019-cv-01559-LGS-KNF

Dear Judge Fox:

        Plaintiff responds to Defendant’s November 10, 2020 letter (ECF No. 90) asking this Court
to strike the two appendices that Plaintiff included with his opposition. Defendant does not
challenge the propriety of Plaintiff’s opposition brief, but rather argues that the appendices
included with that brief violate this Court’s 30-page limit for Plaintiff’s opposition because the 24
pages comprising the appendices “simply contain argument.” A review of the appendices shows
otherwise.

        This case involves allegations that Defendant executed a comprehensive, decade-long
scheme with others to obtain Plaintiff’s property in the Bahamas, and to damage and destroy
Plaintiff, his business reputation, his fashion brand, his fashion empire, his business, and his
property in the United States and around the world. This scheme, including Defendant’s program
of paying-off, bribing and coercing witnesses to provide false and damaging statements about
Plaintiff to the media and to legal authorities, are thoroughly detailed in the First Amended
Complaint (“FAC”), ECF No. 80. Defendant has moved to dismiss the FAC, largely arguing that
the FAC does not state a RICO claim.

        Given the expansiveness of the alleged scheme, the FAC includes introductory paragraphs,
970 numbered paragraphs, and a table of contents. Indeed, as this Court found in granting Plaintiff
leave to file the FAC, “the amended complaint contains allegations that, although lengthy, are
sufficiently relevant, clear and specific as to provide fair notice to the defendant about the claims
against him.” ECF No. 79, at 9. The information in the appendices was merely a subset of the
allegations in the FAC to provide this Court with an organized recitation of the allegations
supporting the claim that there was an enterprise and identifying the predicate acts underlying the
RICO claim. The appendices that Plaintiff includes with his opposition did not “simply contain
argument.” The appendices do not cite a single case or contain argument sections. The appendices
“simply” present this Court with a guide to factual allegations in the FAC, upon which the Court




1134112v.1
       Case 1:19-cv-01559-LGS-KNF Document 91 Filed 11/11/20 Page 2 of 3
                                                                                  Honorable Kevin N. Fox
                                                                                     November 11, 2020
                                                                                                    -2-




could rely, in order to assist this Court in deciding Defendant’s motion to dismiss. As stated in
Plaintiff’s opposition, “[f]or ease of reference for this Court, annexed as Appendix 1 is a chart
further illustrating how the FAC’s factual allegations demonstrate that the FAC adequately pleads
RICO enterprise and the related association-in-fact,” and “attached as Appendix 2 is a chart further
illustrating how the FAC’s factual allegations demonstrate that the FAC adequately alleges the
predicate acts supporting Nygård’s RICO claims.” Opp. at 12 n.5, 18 n.6.

        Far from attempting to flout this Court’s 30-page limit, Plaintiff included the appendices
to aid this Court. Courts routinely accept such submissions. The court in Fogel v. Wal-Mart De
Mexico SAB De CV, 2017 U.S. Dist. LEXIS 26976, *49 (S.D.N.Y. Feb. 27, 2017), found that it
“certainly has the authority to strike exhibits and pages that are attached to circumvent its page
limits,” but did “not find that Defendants’ appendices were attached in an attempt to skirt the
Court’s orders, but rather credits Defendants’ argument that their appendices were intended to
serve as mere organizational tools.” Here, Plaintiff included the appendices with his opposition to
serve as organizational tools to assist the Court in analyzing the FAC’s allegations.

        In another case, a court analyzed an appendix that “contains excerpts organized by
argument and contains brief summaries of the excerpted testimony.” In re NYSE Specialists Sec.
Litig., 260 F.R.D. 55, 65 (S.D.N.Y. 2009). The court found that “[n]othing in the Appendix,
however, rises to the level of legal argument, as the Court can easily distinguish (and just as easily
disregard) the summaries providing context for the excerpts from the excerpts themselves.” Id.
The court concluded that because “the Appendix does not constitute an impermissible
continuation” of the party’s “legal argument,” it would deny the motion to strike the Appendix. Id.
Similarly, the appendices that Plaintiff included do not “rise to the level of legal argument,” and
may therefore be properly accepted and considered by this Court.

         The two cases that Defendant cites do not support striking the appendices that Plaintiff
included. In S.G. v. Success Academy Charter Schools, Inc., No. 18-2484, 2019 WL 1284280, *6
n.3 (S.D.N.Y. 2019), the court had ordered 30-page briefs, but the plaintiff filed a 35-page brief,
all of which included argument. The plaintiff explained that it had “forgotten” that the court had
ordered only 30 pages, and the court, in striking the last five pages of the brief, noted the plaintiff’s
earlier misconduct including a pattern of misconduct and ignoring the court’s orders. Id. In CBS
Broad. Inc. v. FilmOn, Inc., No. 10-7532, 2010 WL 4840091, *1 (S.D.N.Y. 2010), the party
incorporated “memoranda of law filed in another case in lieu of briefing the precise issues raised
in this litigation….” None of the circumstances in these cases are present here.

        Plaintiff’s inclusion of the appendices is entirely proper. The appendices are clearly not
additional argumentation to circumvent this Court’s 30-page limit. Plaintiff’s arguments are set
forth in his opposition brief.

       Similar to the appendices at issue in Fogel, the appendices accompanying Plaintiff’s
opposition brief are organizational tools to assist this Court as it decides Defendant’s motion to
dismiss in analyzing the factual allegations in a necessarily lengthy FAC to determine whether the




1134112v.1
       Case 1:19-cv-01559-LGS-KNF Document 91 Filed 11/11/20 Page 3 of 3
                                                                                Honorable Kevin N. Fox
                                                                                   November 11, 2020
                                                                                                  -3-




FAC states a RICO claim. And, as with the appendix at issue in In re NYSE Specialists Sec. Litig.,
the appendices that Plaintiff included do not “rise to the level of legal argument.” The appendices
organize and group allegations in the FAC relevant to the RICO enterprise and predicate acts
pleaded in the FAC.

       Insofar as Plaintiff has not taken any action in violation of this Court’s directive, and since
the appendices merely provide an organized chart of allegations made in the FAC, Plaintiff’s
submission of these assistive documents was appropriate. This Court should therefore deny
Defendant’s request that this Court strike the appendices that Plaintiff included with his opposition
to Defendant’s motion to dismiss.

        Thank you for your consideration of these documents.

                                      Respectfully submitted,

                         Wilson Elser Moskowitz Edelman & Dicker LLP

                                         /s/ David M. Ross
                                           David M. Ross
                                         Cynthia S. Butera
                                         Rebecca R. Gelozin

                               Counsel for Plaintiff Peter J. Nygård

cc: Counsel of Record (via ECF)




1134112v.1
